Title: To James Madison from William Overton Callis, 29 October 1791
From: Callis, William Overton
To: Madison, James


Dr Sir,
Richmond 29th Ocr. 1791
I never received you[r] favor respecting my claim against the U. States un[t]il congress had adjourned which will account to you for my not giving it that attention which my own interest, and deceant deportment to you required. I now inclose you a Power of Attorney to Draw a Warrant for my Land; of which if it is not too troublesom I will be particularly obliged to you to dispose, upon the terms they now are selling for.
In the year 1778 I retired from the Army as a Supernumerary Leut. of the 4th Va Regiment; early in 79 my ill State of Health obliged me to Visit the West Indies, where I continued ’till June 1780, and the December following I took command of Militia of this State and continued to command until the Capture of York; their retireing to an interiour part of the country, out of the way of public communications, did not know of the Resolutions of Congress in favor of Supernumerary officers, until the time limited for application had expired: the last reason I conceive to be the only one on which a petition to Congress ought to be founded; however you will be pleased to enlist the preceeding as leading circumstances or not as your better Judgment shall suggest. With great respect, I am D Sir, Yr. Mo. Ob
W. O. Callis
